 DECISIONS OF NATIONAL LABOR RELATIONS BOARDITT Grinnell and United Steelworkers of America,AFL-CIO-CLC, Petitioner. Case 8-UC-158December 5, 1980DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 18, 1980, the Acting Regional Direc-tor for Region 8 of the National Labor RelationsBoard issued a Decision and Order Clarifying Bar-gaining Unit in the above-captioned proceeding.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review alleging that, con-trary to the conclusion of the Acting Regional Di-rector, the classifications of accounts receivablecollection coordinator and credit escalation analystshould be excluded from the unit. The request forreview was based essentially on the grounds thatthe Acting Regional Director allegedly had madeerroneous factual findings and that his decisionraised a substantial question of Board policy by de-parting from Board precedent. Similarly, the Peti-tioner requested review, alleging that, contrary tothe Acting Regional Director's conclusions, theclassifications of junior engineer, engineering assist-ant, secretary to the engineering supervisor andproject managers, property accountant, accountsreceivable coordinator, price analyst I, price ana-lyst II, secretary to the assistant plant manager,cost accountant, and production control coordina-tor should be included in the unit. Its request forreview was based on its contention, inter alia, thatthe Acting Regional Director had made erroneousfactual findings.By telegraphic order, dated July 1, 1980, theEmployer's request for review was granted and thePetitioner's request for review was granted with re-spect to the classifications of secretary to the engi-neering supervisor and project managers, propertyaccountant, and secretary to the assistant plantmanager. The Petitioner's request for review wasin all other respects denied. Thereafter, the Em-ployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer manufactures engineered pipehangers at its facility in Warren, Ohio. On May 22,1968, following a Board-conducted election, the253 NLRB No. 77Petitioner was certified by the Board as the exclu-sive representative of the Employer's office clericalemployees.' The most recent collective-bargainingagreement between the parties, effective from Oc-tober 31, 1977, through October 31, 1980, describesthe bargaining unit as follows:The term "employee" as used in this agree-ment applies to all Wage and Hour/ClericalEmployees located and employed at the Com-pany's offices at 621 Dana Avenue, Warren,Ohio, and included in the bargaining unit forwhom the Union is certified by the NationalLabor Relations Board as the exclusive bar-gaining representative; the term "employee"does not include the buyers, persons occupy-ing confidential jobs directly associated withmanagement, management trainees, administra-tive employees, watchmen and guards, or su-pervisors or professional employees as definedin the National Labor Relations Act.The classifications at issue and our conclusionswith regard thereto are set forth below.1. Account receivable collection coordinatorThe Acting Regional Director found that theAccounts Receivable Collection Coordinator(ARCC) performs only routine job functions andhas only limited participation in decisions to extendor deny credit. He thus concluded that the ARCCposition did not have managerial status and shouldbe included in the unit. The Employer contendsthat the Acting Regional Director's factual findingswith regard to the ARCC are in error and that theARCC should be excluded from the unit as a man-agerial employee. We agree with the Employer.The ARCC responds to inquiries regarding in-voices and maintains the status of overdue receiv-ables on a daily basis for the weekly division man-agement reports. As the Acting Regional Directorfound, the ARCC can make only recommendationswith regard to a customer's credit level. However,as urged by the Employer, 60 percent of theARCC's time is spent resolving payment disputesover already invoiced amounts. And this responsi-bility, since it requires the exercise of discretionand involves regular customer contact, distin-' The unit in which the Petitioner was certified as the collective-bar-gaining representative in Case 8 RC-7083 is described as followsAll office clerical employees at the Employer's Warren, Ohio facili-ty, including the receptionists and mail girl, but excluding technicalemployees, plant clerical employees, confidential employees, profes-sional employees, guards and supervisors as defined in the Act andall other employees.On March 29, 1974, the unit was clarified by including the classificationsof productioni and inventory control, administrative assistants, secretaryto the manager of manufacturing, and engineering and quality controlsecretary.584 ITT GRINNELLguishes the ARCC from the accounts receivableclerks included in the unit. In this regard, theARCC occasionally vists jobsites of customersduring which, as the Employer's representative, hemakes price adjustments. There is no evidence indi-cating a dollar limit on the ARCC's payment ad-justment discretion or indicating that the ARCCrequires any approval by higher managementbefore committing the Employer on a given con-cession whether made at the facility in Warren orat the jobsite. The manager of accounting's testi-mony that the ARCC can make a judgment aboutwhether a $3,000 concession should be made on a$100,000 order to expedite an account illustratesthe ARCC's responsibility. Thus, while the ARCCis not empowered unilaterally to extend credit, hedoes exercise considerable discretion in granting in-voice concessions. We therefore conclude that he isa managerial employee and as such should be ex-cluded from the unit here.22. Credit escalation analystThe Acting Regional Director concluded thatthe duties of the credit escalation analyst (CEA)are routine, primarily clerical in nature, do not in-volve the exercise of discretion on behalf of theEmployer, and therefore would not warrant a find-ing that the CEA should be excluded from the unitas managerial. The Employer contends that theActing Regional Director failed to consider its al-ternative argument that the CEA was, in fact, atechnical employee, and that the position should beexcluded from the unit on this ground. We findmerit in this contention.The record reveals that unlike the unit employ-ees who perform substantially routine clerical func-tions under established guidelines, the CEA is re-sponsible for functions that require both specializedtraining and independent judgment. The CEA per-forms some routine functions such as categorizingvarious credits and submitting them to managementfor its use in forecasting volume fluctuations. Addi-tionally, however, the CEA is required to utilizeaccounting skills in analyzing and segregating salesand adjustments, and reviewing customer purchaseorders. In the course of her duties, the CEA hascontact with customers and reports directly toRaymond Gospodarski, manager of accounting.The CEA is salaried and must have a 2-year asso-ciate degree in accounting or equivalent experi-ence. There is no evidence of interchange withother unit employees other than the routing ofwork to billing clerks. Thus, it appears that theCEA possesses skills and job functions which aredistinct from those of the clerical employees in the2 See, e.g.. Enclosure Corporalion, 225 NlRB 629, 631 632, 641 (1976)unit and which require the use of specialized train-ing, initiative, and independent judgment. Accord-ingly, we find that the CEA is a technical employ-ee and as such should be excluded from the unit.33. Secretary to the Assistant Plant ManagerThe Petitioner alleges that the record indicatesthat the incumbent in this position has never beeninvolved in secretarial duties pertinent to labor re-lations matters and therefore the Acting RegionalDirector erred in excluding the position as confi-dential in nature. We find the Petitioner's conten-tion without merit and agree that the secretary tothe assistant plant manager should be excludedfrom the unit.The Board has long defined confidential employ-ees as those who assist and act in a confidential ca-pacity to persons who formulate, determine, andeffectuate management policies in the field of laborrelations. The B. F Goodrich Company, 115 NLRB722, 724 (1956). In this regard, although the posi-tion of assistant plant manager is of recent origin atthe Warren facility, it is clear, as found by theActing Regional Director, that the assistant plantmanager has significant responsibility for formula-tion and effectuation of labor relations policy. Andthe record establishes that his secretary serves himin a confidential capacity, particularly since she hassole responsibility for his filing and typing, includ-ing the typing of interoffice memos to the person-nel manager involving labor relations matters. Ac-cordingly, we agree with the Acting Regional Di-rector that the secretary to the assistant plant man-ager is a confidential employee and should be ex-cluded from the unit.4. Secretary to the Engineering Supervisor andProject ManagersThe Acting Regional Director found that al-though the record is silent as to the present dutiesof the engineering supervisor and project manag-ers, the engineering supervisor has been designatedto participate in contract negotiations in the future.Since he additionally found that the secretary atissue will act in a confidential capacity to the engi-neering supervisor when negotiations commence,he concluded that this secretary should be ex-cluded from the unit as a confidential employee.The Petitioner argues, in essence, that the ActingRegional Director's "assumption" that the engi-neering supervisor will participate in the future inlabor relations matters is insufficient ground for ex-clusion of the secretary as a confidential employee.:' See, g .4stern Gear Corporation. lcavq, Machine Dlzisonr. IN1)Nl'RB 272. 276 (1966585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted earlier, a confidential employee mustact in a confidential capacity to a person who for-mulates and effectuates management labor relationspolicies. Here, the job description of the engineer-ing supervisor is silent about any duties concerningpersonnel matters and the formulation of labor rela-tions policies. Additionally, although the incumbentin the position of engineering supervisor testifiedwith regard to other classifications, he was notcalled upon to discuss his own role in formulatingthe labor relations policy of the Employer. Theonly witness whose testimony was relevant to theissue of the confidential status of the secretary tothe engineering supervisor and project managerswas Assistant Plant Manager Meiss. Meiss indicat-ed that at the time of the hearing the only asserted"confidential" typing done by the engineering su-pervisor's secretary consisted of pricing informa-tion and not labor relations matters. As yet, thesecretary had not typed either contract proposalsor correspondence bearing on grievances. Meissdid state that the engineering supervisor wouldcontribute to upcoming contract negotiations andthe latter secretary would type the supervisor'sproposals. However, inasmuch as Meiss did notstate what these contributions would be or whenthey would begin, his testimony is speculative andnot sufficient alone to constitute the basis for afinding of confidential status.4Accordingly, weshall include the position of secretary to the engi-neering supervisor and project managers in theunit.5. Property accountantThe Acting Regional Director found that sincethe record indicates that Rozzi, the current proper-ty accountant, will work in a confidential capacityto Kavaleri, the controller at the Warren facility,she should be excluded from the unit as a confiden-tial employee. The Petitioner asserts, in essence,that the Acting Regional Director's conclusion inthis regard is based on speculation as to whatRozzi's relationship with Kavalerios might be inthe future and as such should not serve to exclude'See, e.g, 177liT Grinnell Corporation, 212 NLRB 734 (1974).her from the unit. For the reasons set forth below,we agree with the Petitioner that the property ac-countant should be included in the unit.The record indicates that the position of proper-ty accountant was created to help Compel who hasbeen the salary payroll and property accountant atthe Warren facility for 40 years. The record alsoestablishes that Kavalerios files reports and recom-mendations bearing directly on the formulation oflabor relations policy, has been consulted regardinggrievances, and has been designated to participatein contract negotiations. Additionally, it appearsthat in the past and up to the time of the hearing,Compel was doing essentially all of Kavalerios'typing.While this evidence might support a finding thatCompel is a confidential employee, it is not suffi-cient to exclude the property accountant as well.The record reveals that at the time of the hearingthe property accountant was solely occcupied withsetting up and maintaining property records. Al-though, as the Employer contends, the task may beof limited duration allowing the property account-ant eventually to assist Compel with typing for Ka-valerios it is not clear that such typing will encom-pass labor relations matters or that the property ac-countant will in any other manner be required toact in a confidential capacity to Kavalerios. Ac-cordingly, the confidential status of the propertyaccountant is wholly speculative and we shall in-clude her in the unit.5ORDERIt is hereby ordered that the certification in Case8-RC-7083, heretofore issued to United Steelwork-ers of America, AFL-CIO-CLC, be, and it herebyis, clarified by specifically including therein thecategories of secretary to the engineering supervi-sor and project managers, and property accountant,and excluding therefrom the categories of accountsreceivable collection coordinator, credit escalationanalyst, and secretary to the assistant plant man-ager.I See, e.g. Springhill Bank and Trust Company, 238 NLRB 127 (1978)586